Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 5, 8-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by David et al. (US 20180253124 A1).






a base layer (plunger sheet 320 in figs 3a-3c); 
a keycap (keycap 335 in figs 3a-3c); 
a stabilizer (scissor mechanism 340 in figs 3b-3c) coupled to the keycap and coupled to the base layer, the stabilizer being movable between a raised configuration (fig 3b) and a lowered configuration (fig 3c), wherein the keycap is spaced farther away from the base layer when in the raised configuration relative to the lowered configuration; 
a compressible dome contacting the keycap and configured to (i.e., functional language) provide tactile force feedback to the keycap (see paragraph 42; herein, the plunger sheet 320 may be constructed of rubber or silicone and include a dome corresponding to each of the individual keys of the retractable keyboard. By depressing a keycap, the corresponding dome of the plunger sheet 320 is collapsed, thus completing a circuit and signaling the actuation of the depressed key); and
a magnetic structure (magnet 330 in figs 3b-3c) movable between a first position relative to the base layer (i.e., sliding the keyboard support plate 305 until the magnet 330 is removed from underneath the keycap 335) and a second position (i.e., sliding the keyboard support plate 305 so that the magnet 330 lies beneath the keycap 335) relative to the base layer, wherein the magnetic structure draws the stabilizer from the raised configuration to the lowered configuration upon movement of the magnetic structure from the first position to the second position (see paragraph 47; herein, by sliding the keyboard support plate 305 and the magnet 330 within the channel extending 
wherein the magnetic structure is configured to (i.e., functional language) provide tactile force feedback to the keycap (i.e., indirectly via scissor mechanism 340) while in the first position (herein, sliding the keyboard support plate 305 until the magnet 330 is removed from underneath the keycap 335 serves to release the arms of the scissor mechanism and allows the return mechanism of the key to push the keycap to the ready position of FIG. 3b. Accordingly, the scissor mechanism 340 provides at least a portion of the tactile feedback a user feels when depressing the keycap 335 to enter a key entry input and the feel of the keycap 335 returning to the ready position of FIG. 3b as disclosed in paragraph 45).
Re claim 5: David discloses the keyboard, wherein the stabilizer (340) comprises a ferrous portion attracted to the magnetic structure (see paragraph 47; by sliding the keyboard support plate 305 so that the magnet 330 lies beneath the keycap 335, the magnet 330 may attract metallic portions of the scissor mechanism such that arms of 
Re claim 8: David discloses the keyboard, wherein the magnetic structure is coupled to a slidable linkage (keyboard support plate 305 in figs 3a-3c), the slidable linkage being translatable relative to the keycap and stabilizer to move the magnetic structure between the first and second positions (see paragraph 47; herein, by sliding the keyboard support plate 305 and the magnet 330 within the channel extending beneath the key, the magnetic forces exerted by the magnet 330 on the scissor mechanism can be altered, either allowing the keycap 335 to extend to the un-retracted position of FIG. 3b or securing the keycap in the retracted position of FIG. 3c).
Re claim 9: David discloses the keyboard, wherein in the first position the magnetic structure is positioned laterally farther from a central axis of movement of the keycap than in the second position (see paragraph 47; by sliding the keyboard support plate 305 so that the magnet 330 lies beneath the keycap 335, the magnet 330 may attract metallic portions of the scissor mechanism such that arms of the scissor mechanism are pulled downwards until they rest against the plunger sheet as showing in FIG. 3c. Sliding the keyboard support plate 305 until the magnet 330 is removed from underneath the keycap 335 serves to release the arms of the scissor mechanism and allows the return mechanism of the key to push the keycap to the ready position of FIG. 3b).
Re claim 12: David discloses a laptop computer (see fig 2a), comprising:
a lid housing (display housing comprising display 205a in fig 2a);
a display (205a) positioned in the lid housing; 

a keyboard assembly (retractable keyboard 215a in fig 2a) positioned in the base housing, the keyboard assembly including a set of keys, a set of compressible domes configured to (i.e., functional language) contact the 54820-8175-5614\1Application No. 16/536,014Attorney Docket No. P40734US1set of keys (see paragraph 42; herein, the plunger sheet 320 may be constructed of rubber or silicone and include a dome corresponding to each of the individual keys of the retractable keyboard. By depressing a keycap, the corresponding dome of the plunger sheet 320 is collapsed, thus completing a circuit and signaling the actuation of the depressed key), and a set of magnetic structures (magnets 330 in figs 3a-3c), the set of keys being movable between a retracted position (see fig 3c) relative to the base housing and an extended position (see fig 3b) relative to the base housing, 
wherein movement of the lid housing from the closed position to the open position causes the set of keys to move from the retracted position to the extended position (see fig 4 and paragraphs 48-50), 
wherein the set of compressible domes and the set of magnetic structures are configured to (i.e., functional language) provide tactile force feedback (i.e., indirectly via scissor mechanism 340) to the set of keys (herein, sliding the keyboard support plate 305 until the magnet 330 is removed from underneath the keycap 335 serves to release the arms of the scissor mechanism and allows the return mechanism of the key to push the keycap to the ready position of FIG. 3b. Accordingly, the scissor mechanism 340 
Re claim 13: David discloses the laptop computer, further comprising a linkage (support plate 405 in fig 4) positioned in the base housing and movable between a first position and a second position, wherein movement of the lid housing relative to the base housing causes movement of the linkage between the first and second positions, wherein movement of the linkage applies a force to the set of keys to move the keys between the retracted and extended positions (see paragraph 49).
Re claim 14: David discloses the laptop computer, wherein the force is a mechanical force (see paragraphs 48-50).
	Re claim 15: David discloses the laptop computer, wherein at least one magnet draws the set of keys from the extended position to the retracted position (see paragraph 44).
Re claim 16: David discloses the laptop computer, wherein rotation of the hinge is configured to move the at least one magnet within the base housing (see paragraph 49; By rotating the touchscreen display about the hinges 430a-b, each gear and cam mechanism 435a-b is configured to displace the keyboard support plate 405 along the x-axis of the retractable keyboard in the direction of arrow 425; herein, magnets are provided on the keyboard support plate according to paragraph 44).
Re claim 17: David discloses a laptop computer (see fig 2a), comprising: 
an upper housing (display housing comprising display 205a in fig 2a) coupled to a display (205a); 

a base layer (plunger sheet 320 in figs 3a-3c) positioned in the lower housing; 
a keycap (keycap 335 in figs 3a-3c) positioned above the base layer, the keycap having an outward-facing surface, the keycap being movable between a first position (fig 3b) and a second position (fig 3c), wherein in the first position the outward-facing surface is positioned higher than the top surface and in the second position the outward-facing surface is at most positioned in-plane with the top surface; 
a positioning mechanism (keyboard support plate 305 in figs 3a-3c) actuatable to move at least one magnetic body (magnet 330 in figs 3b-3c) in the lower housing in response to a user input (see paragraph 49; By rotating the touchscreen display about the hinges 430a-b, each gear and cam mechanism 435a-b is configured to displace the keyboard support plate 405 along the x-axis of the retractable keyboard in the direction of arrow 425; herein, magnets are provided on the keyboard support plate according to paragraph 44), wherein movement of the at least one magnetic body is configured to move the keycap between the first and second positions (see paragraph 47; herein, by sliding the keyboard support plate 305 and the magnet 330 within the channel extending beneath the key, the magnetic forces exerted by the magnet 330 on the scissor mechanism can be altered, either allowing the keycap 335 to extend to the un-retracted position of FIG. 3b or securing the keycap in the retracted position of FIG. 3c); and 
a compressible dome (see paragraph 42; herein, the plunger sheet 320 may be constructed of rubber or silicone and include a dome corresponding to each of the individual keys of the retractable keyboard. By depressing a keycap, the corresponding dome of the plunger sheet 320 is collapsed, thus completing a circuit and signaling the 
Re claim 18: David discloses the laptop computer, wherein the user input comprises application of a force to move the upper housing relative to the lower housing (see paragraph 49; herein, in the embodiment of fig. 4, the keys are retracted by rotating the attached touchscreen display about the hinges 430a-b, which drives a gear and cam mechanism 435a-b that is coupled to each of the hinges 430a-b. By rotating the touchscreen display about the hinges 430a-b, each gear and cam mechanism 435a-b is configured to displace the keyboard support plate 405 along the x-axis of the retractable keyboard in the direction of arrow 425).
Re claim 19: David discloses the laptop computer, wherein the at least one magnetic body translates in the lower housing in response to the user input (see paragraph 49; By rotating the touchscreen display about the hinges 430a-b, each gear and cam mechanism 435a-b is configured to displace the keyboard support plate 405 .
5.	Claims 1-5, 7-8, 10-11, 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen et al. (US 20160329174 A1).
Re claim 1: Chen discloses a keyboard (key structure 2A in fig 3) comprising: 
a base layer (supporting board 40); 
a keycap (key cap 10); 
a stabilizer (bridge assembly 20 comprising first hinge part 21 and second hinge part 22) coupled to the keycap and coupled to the base layer, the stabilizer being movable between a raised configuration (releasing status in fig 7A) and a lowered configuration (storing status in fig 7B), wherein the keycap is spaced farther away from the base layer when in the raised configuration relative to the lowered configuration; 
a compressible dome (touch portion 32 in fig 3 and paragraph 42) contacting the keycap (i.e., indirectly via first and second hinge parts 21 and 22 when the key cap 10 is pressed; see paragraph 38) and configured to (i.e., functional language) provide tactile force feedback to the keycap; and
a magnetic structure (magnet 26 in figs 7A-7B) movable between a first position (P1 in fig 7A) relative to the base layer and a second position (P2 in fig 7B) relative to the base layer, wherein the magnetic structure draws the stabilizer from the raised configuration (fig 7A) to the lowered configuration (fig 7B) upon movement of the magnetic structure from the first position to the second position (see paragraph 36), and
 wherein the magnetic structure is configured to (i.e., functional language) provide tactile force feedback (i.e., indirectly via bridge assembly 20 including a first 
Re claim 2: Chen discloses the keyboard, wherein the stabilizer comprises a pivotable mechanism having a pivot point (see paragraph 34; herein, the first shaft X1 of the first hinge part 21 has a first connecting portion 213, and the second shaft X2 of the second hinge part 22 has a second connecting portion 223. The first connecting portion 213 and the second connecting portion 223 are coupled to each other through such as a protrusion portion and an indention portion on an axis A1, so that the first shaft X1 of the first hinge part 21 and the second shaft X2 of the second hinge part 22 are on the same axis).
Re claim 3: Chen discloses the keyboard, wherein the first position of the magnetic structure (P1 in fig 7A) is located on a first side of the pivot point and the second position of the magnetic structure (P2 in fig 7B) is located on a second side of the pivot point, the second side being opposite the pivot point relative to the first side.
Re claim 4: Chen discloses the keyboard, wherein in the second position the magnetic structure (P2 in fig 7B) draws a portion of the stabilizer (second end 252 in fig 7B) toward the base layer (40), the portion of the stabilizer being positioned opposite the pivot point relative to the magnetic structure when the stabilizer is in the raised configuration (see fig 7A).

Re claim 7: Chen discloses the keyboard, wherein the magnetic structure (26) is coupled to the stabilizer (i.e., via attractable element 25).
Re claim 8: Chen discloses the keyboard, wherein the magnetic structure (26) is coupled to a slidable linkage (base board 50 in figs 7A-7B), the sliding linkage being translatable relative to the keycap and stabilizer to move the magnetic structure between the first and second positions (see paragraph 54).  
Re claim 10: Chen discloses the keyboard, further comprising a ferrous material (attractable element 25; see paragraph 37), wherein upon movement of the stabilizer from the raised configuration (fig 7A) to the lowered configuration (fig 7B), the magnetic structure breaks contact with the ferrous material (i.e., breaks contact with first end 251 of 25 as shown in fig 7B).
Re claim 11: Chen discloses the keyboard, wherein movement of the magnetic structure from the first position to the second position breaks contact between the magnetic structure and a first portion of the ferrous material (first end 251; paragraph 36).
Re claim 17: Chen discloses a laptop computer (portable computer 4 in figs 12a-12b), comprising: 
an upper housing (upper cover 7) coupled to a display (herein, it is obvious to provide the portable computer 4 with a display); 
a lower housing (lower cover 5) having a top surface; 

a keycap (10) positioned above the base layer, the keycap having an outward-facing surface, the keycap being movable between a first position (releasing status in fig 12A) and a second position (storing status in fig 12B), wherein in the first position the outward-facing surface is positioned higher than the top surface and in the second position the outward-facing surface is at most positioned in-plane with the top surface; 
a positioning mechanism (base board 50’ in figs 12A-12B; paragraph 61) actuatable to move at least one magnetic body (magnet 26 in figs 12A-12B) in the lower housing in response to a user input (see paragraph 65; herein, when the upper cover 7 is rotated with respect to the hinge 6 to be opened or closed, the controller 9 drives the connecting assembly to slide the base board 50' and makes the key structure 2C enter a releasing status or a storing status), wherein movement of the at least one magnetic body is configured to move the keycap between the first and second positions (see paragraph 36).
a compressible dome (touch portion 32 in fig 3 and paragraph 42), wherein compression of the compressible dome by the keycap (i.e., indirectly via first and second actuation portions 221 and 224 when the key cap 10 is pressed; see paragraph 38) and a magnetic field output by the at least one magnetic body (see paragraph 36) are configured to (i.e., functional language) provide tactile force feedback (i.e., indirectly via bridge assembly 20 including a first hinge part 21 and a second hinge part 22 in fig 3) to movement of the keycap (herein, the bridge assembly 20 provides at least a portion of the tactile feedback a user feels when depressing the keycap 10 to enter a key input and the feel of the keycap 10 returning to the releasing status).
.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US 20180253124 A1).
David discloses the keyboard, wherein the stabilizer (340) comprises a ferrous portion attracted to the magnetic structure (see paragraph 47; by sliding the keyboard support plate 305 so that the magnet 330 lies beneath the keycap 335, the magnet 330 may attract metallic portions of the scissor mechanism such that arms of the scissor mechanism are pulled downwards until they rest against the plunger sheet as showing in FIG. 3c).
David fails to disclose that the keycap comprises the ferrous portion.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the keycap with the .
Response to Arguments

8.	Applicant's arguments filed on 3/19/2021 have been fully considered but they are not persuasive.
With respect to the applicants’ arguments that David fails to disclose "a compressible dome contacting the keycap and configured to provide tactile force feedback to the keycap; and a magnetic structure movable between a first position relative to the base layer and a second position relative to the base layer, . . . and wherein the magnetic structure is configured to provide tactile force feedback to the keycap while in the first position," the examiner respectfully disagrees. In the device of David (see paragraph 42), the plunger sheet 320 may be constructed of rubber or silicone and include a dome corresponding to each of the individual keys of the retractable keyboard. By depressing a keycap, the corresponding dome of the plunger sheet 320 is collapsed, thus completing a circuit and signaling the actuation of the depressed key. Moreover, in the device of David, the magnetic structure (magnet 330 in figs 3b-3c) is configured to (i.e., functional language) provide tactile force feedback to the keycap (i.e., indirectly via scissor mechanism 340) while in the first position (herein, sliding the keyboard support plate 305 until the magnet 330 is removed from underneath the keycap 335 serves to release the arms of the scissor mechanism and allows the return mechanism of the key to push the keycap to the ready position of FIG. 
With respect to the applicants’ arguments that Chen fails to disclose "a positioning mechanism actuatable to move at least one magnetic body in the lower housing in response to a user input, wherein movement of the at least one magnetic body is configured to move the keycap between the first and second positions; and a compressible dome, wherein compression of the compressible dome by the keycap and a magnetic field output by the at least one magnetic body are configured to provide tactile force feedback to movement of the keycap,” the examiner respectfully disagrees. In the device of Chen, a positioning mechanism (base board 50’ in figs 12A-12B; paragraph 61) is actuatable to move at least one magnetic body (magnet 26 in figs 12A-12B) in the lower housing in response to a user input (see paragraph 65; herein, when the upper cover 7 is rotated with respect to the hinge 6 to be opened or closed, the controller 9 drives the connecting assembly to slide the base board 50' and makes the key structure 2C enter a releasing status or a storing status), wherein movement of the at least one magnetic body is configured to move the keycap between the first and second positions (see paragraph 36). Moreover, In the device of Chen, the keyboard comprises a compressible dome (touch portion 32 in fig 3 and paragraph 42), wherein compression of the compressible dome by the keycap (i.e., indirectly via first and second actuation portions 221 and 224 when the key cap 10 is pressed; see paragraph 38) and a magnetic field output by the at least one magnetic body (see paragraph 36) 
The examiner further notes that “configured to” is a functional language only.
Therefore, the arguments remain non persuasive and the rejection remains unchanged.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.